DETAILED ACTION
Response to Arguments
The Attorney’s arguments in an interview of 16 February 2022, with respect to added claim 5 which it was added in the amended claims of 14 January 2022, wherein the last Office action of 1 February 2022 does not include an examination said claim 5, is fully considered and is persuasive. 
The Attorney has indicated that claim 5 is the union of claim 3 and 4 in one claim, and where applicant has suggested to cancel claims 3 and 4, in order to proceed with the allowance of claim 5. Based on Applicant's suggestions, the rejection shown in the last Office action has been withdrawn.
The Examiner understands that the allowable subject matter of claim 4, indicated in the previous Office action, has been added to claim 5. However, some amendments were discussed and approved by the Attorney to improve the understanding of the claim, in order to place the claim in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hamid Piroozi on 16 February 2022.
The application has been amended as follows: 
In the claims:

CLAIM 5, A device for accelerating tooth movement during an orthodontic treatment, comprising: 
a subject-specific tray configured to receive vibrational force from a vibrational source and placed in an occlusion position between a 
the subject-specific tray is configured to have the subject-specific tray surfaces, to thereby ensure contacts of the subject’s upper and lower teeth to the subject-specific tray when the subject’s upper and lower occlusal profiles;
wherein the subject-specific tray further includes one or more grooves pre-formed therein prior to insertion into mouth of [a]the subject and configured to allow displaced teeth to remain stimulated during the orthodontic treatment, which i) originate from initial positions of the subject’s upper and lower occlusal profiles in a direction of tooth movement parallel to an occlusal plane based on a predetermined plan; and ii) are wide enough to accommodate possible tooth displacement deviations; and further configured to maintain contact with a tooth and thereby maintain stimulation of the tooth when [a] the tooth moves into one of the one or more grooves, and wherein the one or more grooves further 
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the claim includes allowable subject matter not found in the prior art of Kajimoto.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a device for accelerating tooth movement during an orthodontic treatment including a subject-specific tray including one or more grooves, where the one or more grooves allow adjusting intensity of the vibrational stimulation by adding or subtracting layers of materials to bottom surfaces of the grooves in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/           Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/           Primary Examiner, Art Unit 3772